 Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 1 of 11 - Page ID#: 68




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                    LONDON


SALLEY HANLEY, et al.,                            CIVIL ACTION NO. 6:19-254-KKC

      Plaintiffs,


V.                                                     OPINION AND ORDER


NICHOLAS BRUMBACK, in his
individual capacity,

      Defendant.



                                         *** *** ***

       Plaintiffs Salley Hanley, Cortney Hubbard, Jamie Wilson, and Raymond L. Wilson

(“Plaintiffs”) brought a civil rights action against Defendant, Kentucky State Police Trooper

Nicholas Brumback (“Brumback”), in his individual capacity. (DE 6). Brumback argues that

the claims asserted in the Complaint should be dismissed for failure to state a cause of action

under FED. R. CIV. P. 12(b)(6). For the reasons below, the Court GRANTS the motion, in part,

and DENIES the motion, in part.

       I.     Background

       On October 27, 2018, Brumback responded to a call regarding a dispute at 72 Lunsford

Hollow Road in McKee, Kentucky. (DE 1, ¶ 9). Upon his arrival, Brumback met with alleged

victims, Kenneth Wilson and Kristi Wilson, who informed him that they had been assaulted

by Kevin Wilson and Plaintiffs Cortney Hubbard (“Hubbard”) and Raymond L. Wilson

(“Wilson”). (Id., ¶ 11). Following the exchange, Brumback proceeded to the residence of

Plaintiffs Wilson and Salley Hanley (“Hanley”) to further investigate. (Id., ¶ 12). Once at the



                                              1
 Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 2 of 11 - Page ID#: 69




Wilson-Hanley home, Brumback—apparently in extreme agitation—demanded that all

occupants exit the residence and wait on the porch. (Id., ¶¶ 15-16). However, given his

apparent demeanor, the occupants “feared for their safety” and did not comply with his

request. (Id. at ¶ 17). Brumback allegedly “stormed” into the house anyway; in doing so, he

kicked Hubbard’s baby, who had been lying on a blanket on the floor. (Id., ¶¶ 20-22).

       Following his entry, Brumback approached Hanley, proceeded to pull her by the arm

and throw her onto the floor of an adjacent room. (Id., ¶¶ 21, 25). Wilson—observing the

altercation between the officer and his wife—informed Brumback that “he was being recorded

and “demanded [that] he leave the premises immediately” (Id., ¶ 26). Hearing this, Brumback

allegedly “knock[ed] … Wilson to the ground[,] … beat[ing] him with his fists and a

flashlight.” (Id., ¶ 27). Hubbard attempted to intervene by removing the flashlight from his

hand, but was not successful. (Id. ¶¶ 32, 33). Brumback “punched, shoved, and threw [her]

while Wilson was being beat[en].” (Id.).

       Wilson’s son, Jamie Wilson (“Jamie”), began recording the events with his phone—

only to get it “knocked out of his hands and onto the ground.” (Id., ¶ 28). But Jamie still

managed to call 911, whose recording allegedly confirms the attack. (Id. ¶ 29).

       In the end, Brumback “violently subdued” the occupants and called for backup. (Id.,

¶ 35). Plaintiffs Wilson and Hubbard were arrested and charged with Assault Third Degree,

Disorderly Conduct, Menacing, and Resisting Arrest. (Id., ¶ 36).

       As a result of the events on October 27, 2018, “Wilson suffered grievous injuries

including deep lacerations on his head and ear, physical pain and suffering, … psychological

harm, humiliation and terror.” (Id., ¶ 41). In turn, “Hanley suffered terror and fear…,

humiliation…, the psychological trauma of being assaulted and deprived of her liberty[,] and

the overwhelming sense of helplessness against the might and power of the Kentucky State



                                             2
    Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 3 of 11 - Page ID#: 70




Police.” (Id., ¶ 42). Hubbard suffered “significant physical injury, pain and suffering.” (Id.,

¶ 34). Her baby suffered no “serious physical injury.” (Id., ¶ 24).

         Plaintiffs filed suit on October 28, 2019 pursuant to 28 U.S.C. § 1983, alleging federal

constitutional and state law claims. (DE 1).1 Count One alleges that Brumback unlawfully

entered the residence without a warrant, using excessive force against the plaintiffs in

violation of the Fourth and Fourteenth Amendments. (Id., ¶ 43). Count Two asserts state-

law assault and battery claims for throwing Hanley to the ground, punching and hitting

Wilson, knocking Jamie’s phone to the ground, and assaulting Hubbard. (Id., ¶¶ 45-46).

Count Three presents an abuse of process claim under state law on behalf of Wilson and

Hubbard, arguing that Brumback abused his position as a law enforcement officer to falsely

charge them with assault in the third degree, as “leverage over them” given his own actions.

(Id., ¶¶ 47-51). Count Four seeks punitive damages by all plaintiffs under KRS § 411.184. At

the time this Complaint was filed, the charges against Wilson and Hubbard were pending.

Id., ¶¶ 37.

        On December 4, 2019, Wilson and Hubbard appeared in Jackson County Circuit Court

in McKee, Kentucky, and pleaded guilty to amended charges of assault in the fourth degree

pursuant to North Carolina v. Alford, 400 U.S. 25 (1970).2 Wilson received a term of 47 days

of imprisonment, time served, while Hubbard received a term of 7 days. (DE 6-2).



1 Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over all civil claims arising under the
Constitution, laws, or treaties of the United States; this includes 42 U.S.C. § 1983. As to state law claims, a federal
court can maintain pendant jurisdiction over state law claims if both the state and federal claims derive from a
common nucleus of operative fact and if the plaintiff would be expected to try all of her claims in one judicial
proceeding. United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966). Here, because these claims all relate
to a single altercation and the Plaintiffs would be expected to try all of their claims in one proceeding, the Court
finds pendant jurisdiction over the state law claims proper.

2 “In its strictest sense, … an ‘Alford plea’ refers to a defendant who pleaded guilty but maintained that he is
innocent. … [It] is nothing more than a guilty plea entered by a defendant who either: 1) maintains that he is
innocent; or 2) without maintaining his innocence, ‘is unwilling or unable to admit’ that he committed ‘acts
constituting the crime.’ ” United States v. Tunning, 69 F.3d 107, 110 (6th Cir. 1995) (quoting Alford, 400 U.S. at
37).

                                                          3
 Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 4 of 11 - Page ID#: 71




      From these convictions, Brumback asserts that dismissal of some of these claims is

proper because the Heck doctrine bars Wilson and Hubbard’s false arrest, excessive force,

and abuse of process claims due to their state assault convictions; and that Jamie’s claim for

assault and battery fails to state a cause of action under Kentucky law. (DE 6 at 3-7).

      Responding in opposition, the plaintiffs still argue that some of the claims remain

untouched; namely, since the claims of unlawful entry and excessive use of force pertain to

all plaintiffs—not just Wilson and Hubbard—and that the motion does not move to dismiss

the rest of the plaintiffs’ state law assault and battery claims, as well as the punitive damages

claim. (DE 7 at 4). Officer Brumback has replied (DE 15). This matter is ripe for adjudication.

II.   Standard

       To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. However, “a formulaic recitation of a cause of action’s elements will

not do.” Twombly, 550 U.S. at 555. Courts “must construe the complaint in the light most

favorable to the plaintiff and accept all allegations as true.” Keys v. Humana, Inc., 684 F.3d

605, 608 (6th Cir. 2012). Yet, at the same time, Courts need not accept “legal conclusion[s]

couched as [] factual allegation[s].” Papasan v. Allain, 478 U.S. 265, 286 (1986).

       Hinging on Rule 8’s minimal standards, Twombly and Iqbal require a plaintiff to

“plead facts sufficient to show that her claim has substantive plausibility.” Johnson v. City of

Shelby, 574, U.S. 10, 12 (2014). Where plaintiffs state “simply, concisely, and directly events

that . . . entitle[] them to damages,” the rules require “no more to stave off threshold dismissal



                                                4
 Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 5 of 11 - Page ID#: 72




for want of an adequate statement.” Id.; El-Hallani v. Huntington Nat. Bank, 623 F. App’x

730, 739 (6th Cir. 2015) (“Although Twombly and Iqbal have raised the bar for pleading, it is

still low.”). Still, however, a complaint is subject to dismissal under Rule 12(b)(6) if it fails to

plead facts that plausibly state a claim for relief. See Cataldo v. U.S. Steel Corp., 676 F.3d

542, 547 (6th Cir. 2012).

       When applying the Rule 12(b)(6) standard, the court must presume all of the factual

allegations in the complaint are true. Total Benefits Planning Agency, Inc. v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing Great Lakes Steel v. Deggendorf,

716 F.2d 1101, 1105 (6th Cir. 1983)).

       III.        Analysis

              a.   The Heck Doctrine
       Under Heck, a plaintiff is barred from bringing a constitutional claim pursuant to 42

U.S.C. § 1983 if a judgment in his favor would demonstrate or imply the invalidity of his

criminal conviction. Heck v. Humphrey, 512 U.S. 477, 486–87 (1994); Wilkinson v. Dotson,

544 U.S. 74, 81–82 (2005) (“[A] state prisoner's § 1983 action is barred (absent prior

invalidation)—no matter the relief sought (damages or equitable relief), no matter the target

of the prisoner's suit ...—if success in that action would necessarily demonstrate the

invalidity of confinement or its duration.”). In Heck, the Supreme Court held that a plaintiff

could not bring a § 1983 action if a favorable judgment “would necessarily imply the

invalidity of his conviction or sentence; if [so], the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has already been invalidated” by

executive order, reversal on direct appeal, or writ of habeas corpus. Id. at 487. If granting the

relief sought in the plaintiff's § 1983 complaint would necessitate finding that the state court

conviction or sentence was invalid, it must be dismissed. Id.



                                                 5
 Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 6 of 11 - Page ID#: 73




       A two-part inquiry determines whether a claim is barred. The first part of the Heck

test consists of determining whether the plaintiffs’ conviction has been overturned or

invalidated. Id. at 486–87. If so, the inquiry stops there, and the claim is not barred. If not,

the Court must determine “whether a judgment in favor of the plaintiff would necessarily

imply the invalidity of his conviction or sentence.” Id. at 487. If it would, the claim is barred.

       But “the salient question is whether the § 1983 claim ‘necessarily’ implies the

invalidity of the state-court conviction.” Swiecicki v. Delgado, 463 F.3d 489, 504 (6th Cir.

2006) (Sutton, J., concurring in part and dissenting in part) (citing Hill v. McDonough, 547

U.S. 573, 583, (2006)), abrogated on other grounds by Wallace v. Kato, 549 U.S. 384, (2007).

This requires “the court … [to] look both to the claims raised under § 1983 and to the specific

offenses for which the § 1983 claimant was convicted.” Schreiber v. Moe, 596 F.3d 323, 334

(6th Cir. 2010).

       i. False Arrest & Excessive Force

       Brumback moves to dismiss Wilson and Hubbard’s false arrest and excessive force

claims, arguing that these claims are precluded by Heck since their state court convictions

have not been invalidated, and thus, they cannot be challenged in a § 1983 action. As an

initial matter, however, the Court will address Wilson and Hubbard’s contention that there

is an existing, inherent tension between an Alford plea and the Heck doctrine.

       The Sixth Circuit, and other federal circuits have concluded that an Alford plea is a

plea of guilty that constitutes a criminal conviction. See United States v. McMurray, 653 F.3d

367, 381 (6th Cir. 2011) (“For a conviction resulting from an Alford-type guilty plea, the

defendant has necessarily admitted to the elements of the charge but not necessarily the

underlying factual basis (internal quotation marks and citation omitted)); Payton v.

Normand, 599 F. App’x. 190, 192 (5th Cir. 2015) (holding that Heck “applies equally to Alford



                                                6
 Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 7 of 11 - Page ID#: 74




pleas” (citation omitted)); Green v. Chvala, 567 F. App’x. 458, 459 (7th Cir. 2014) (“Like any

plea, an Alford plea results in a conviction to which Heck applies.”). Havens v. Johnson, 783

F.3d 776, 784 (10th Cir. 2015) (“[T]he Heck doctrine derives from the existence of a valid

conviction, not the mechanism by which the conviction was obtained ..., so it is irrelevant that

[the plaintiff] entered an Alford plea.”); Ojegba v. Murphy, 178 F. App’x. 888, 888 (11th Cir.

2016) (finding the excessive force claim to be Heck-barred, the Court noted that “[t]he fact

that in this case the plea was an Alford plea is of no consequence”).

       Hubbard and Wilson pleaded guilty to assault in the fourth degree. Under Kentucky

law, the elements include: “(a) … intentionally or wantonly caus[ing] physical injury to

another person; or (b) [w]ith recklessness … physical injury [is caused] to another person by

means of a deadly weapon or a dangerous instrument.” KRS § 508.030. Plaintiffs contend

that because their pleas were given pursuant to Alford, and they did not really “admit to any

specific fact of assault[,]” the Heck bar is inapplicable as to them and no probable cause

existed. (DE 7 at 2). But this just is not true.

       The Complaint alleges that Brumback was dispatched to the Wilson-Hanley residence

to investigate an assault and an altercation that involved Hubbard and Wilson, among

others. (DE 1 at ¶¶ 9-11). Wilson and Hubbard do not dispute—but acknowledge—these

factual circumstances, including their entry of guilty pleas, which have not been invalidated.

In addition, they do not entirely dispute their assault on Brumback; instead, they provide an

ambivalent answer, stating “to the extent there was an assault … it was a very minor assault”

(DE 7 at 6).

       An arrest is valid so long as there is probable cause for a single charge of an arrestable

offense.” Miller v. Sanilac Cty., 606 F.3d 240, 248 (6th Cir. 2010). “A police officer has

probable cause only when he discovers reasonably reliable information that the suspect has



                                                   7
 Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 8 of 11 - Page ID#: 75




committed a crime.” Gardenhire v. Schubert, 205 F.3d 303, 318 (6th Cir. 2000). Taken

together, the facts clearly lead to the conclusion that there was probable cause to arrest

Wilson and Hubbard. Any argument to the contrary would, indeed, challenge their

underlying convictions, flying in the face of Heck. Plaintiffs cannot sustain a claim of false

arrest and this claim must be dismissed.

       With respect to whether Heck bars an excessive-force claim, “[t]he key inquiry . . . is

whether [the] excessive-force claim pursuant to § 1983 would have implied the invalidity of

[the] criminal convictions.” Delgado, 463 F.3d 489, 493 (6th Cir. 2006). The Sixth Circuit has

explained that Heck operates to bar a § 1983 claim in an excessive force claim in two

circumstances:

       “The first is when the criminal provision makes the lack of excessive force …
       an element of the crime.” Schreiber v. Moe, 596 F.3d 323, 334 (6th Cir. 2010)
       (citing Heck, 512 U.S. at 486 n. 6, 114 S.Ct. 2364). “The second is when
       excessive force … is an affirmative defense to the crime....” Id. (citing
       Cummings v. City of Akron, 418 F.3d 676, 684 (6th Cir. 2005), for the
       proposition that “an assault conviction barred an excessive-force claim because
       the plaintiff did not raise excessive force as a defense.”). See also Gottage v.
       Rood, 533 F. App'x 546, 550 (6th Cir. 2013); Walker v. City of Lebanon, No.
       3:12–CV–855–H, 2013 WL 6185402, at *4 (W.D. Ky. Nov. 25, 2013). In each of
       these circumstances, the § 1983 suit would “seek[ ] a determination of a fact
       that, if true, would have precluded the conviction.” Schreiber, 596 F.3d at 334.
       Therefore, in this Circuit, if a plaintiff asserts a claim that contradicts an
       element of an underlying criminal offense, or if that claim could have been
       asserted in criminal court as an affirmative defense, Heck applies to bar the
       § 1983 suit.

Hayward v. Cleveland Clinic Found., 759 F.3d 601, 608-09 (6th Cir. 2014).

       Brumback argues that allowing the excessive force claims to proceed would directly

attack the state court criminal proceedings, resulting in a violation of Heck. (DE 6 at 5). In

their response, plaintiffs seek to justify their actions against Brumback stating that, any

action on their part did not justify Brumback’s own use of force, but do not also allege that




                                              8
 Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 9 of 11 - Page ID#: 76




they acted out of self-defense. Additionally, plaintiffs do not provide any case law finding that

Heck is entirely inapplicable to this situation either.

       At this juncture, the Court is not entirely clear as to how the sequence of events in the

night in question unfolded. It is clear, however, that Plaintiffs have plausibly alleged that an

unconstitutional use of force occurred prior to them taking action on their end, and prior to

them being subdued; that much, at least Brumback has not contested. For this reason, Heck

does not bar the plaintiffs’ excessive force claim and they may proceed with this claim.

        ii. Abuse of process

       The Complaint alleges that Officer Brumback was “looking for a fight” when he

entered the residence, and that charging Wilson and Hubbard with assault third-degree

charges was done in an effort to prevent them from seeking legal recourse for the “unjustified”

attack on them. (DE 1, ¶ ¶ 47-50). Brumback argues that these allegations are insufficient to

support an abuse of process claim as a matter of law, and that, in any case, Heck serves as a

barrier given their guilty pleas to assault, fourth degree. (DE 6 at 6-7).

       The essential elements of an abuse of process claim under Kentucky law are “(1) an

ulterior purpose and (2) a willful act in the use of the process not proper in the regular conduct

of the proceeding.” Simpson v. Laytart, 962 S.W.2d 392, 394 (Ky. 1998). A successful claim

requires proof of “[s]ome definite act or threat not authorized by the process or aimed at an

objective not legitimate in the use of the process.” Id. A claim fails if “the defendant has done

nothing more than carry out the process to its authorized conclusion even though with bad

intentions.” Id. at 394–95. An ulterior purpose is “[t]he crux of an abuse of process action.”

Bourbon Cty. Joint Planning Comm'n v. Simpson, 799 S.W.2d 42, 45 (Ky. Ct. App. 1990).

Kentucky courts look for “ ‘a willful act ... not proper in the regular conduct of the proceeding,’

used as a ‘form of coercion to obtain a collateral advantage.’ ” Sprint Communications Co.,



                                                9
Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 10 of 11 - Page ID#: 77




L.P. v. Leggett, 307 S.W.3d 109, 111, 117 (Ky. 2010) (quoting Bourbon Cty., 962 S.W.2d at

395).

        Wilson and Hubbard acknowledge that they lack evidence to prove that intimidation

and coercion occurred in order to succeed on this claim but should—at least— be permitted

to conduct discovery to establish Brumback’s intent. (DE 7 at 10). And they add that, while

they entered guilty pleas to assault in the fourth degree, it was only done in an effort to avoid

risking up to five years in jail pursuant to Alford. (Id. at 11).

        At this time, there is no evidence to support the contention that Officer Brumback had

an illegitimate or improper motive that led him to falsely charge plaintiffs with a crime.

There is only a vague inference with no supporting facts. “A plaintiff's obligation to provide

the >grounds= of his >entitle[ment] to relief requires more than labels and conclusions … [such

that the] allegations [are] enough to raise a right to relief above the speculative level.@

Twombly, 550 U.S. at 555. The plaintiff must plead Aenough facts to state a claim to relief

that is plausible on its face@ and to nudge his claim Aacross the line from conceivable to

plausible.@ Id. at 570. Because this has not been done, Brumback’s motion to dismiss as to

the abuse of process claim is granted. The Court need not discuss its application to Heck

under these circumstances.

        b.   The assault and battery claim as to Jamie Wilson’s cellphone

        The Complaint alleges that Wilson’s son, Jamie, was trying to record her father’s

alleged beating, “but the phone was knocked out of his hands onto the ground.” (DE 1, ¶ 28).

Brumback argues that this claim is insufficient to state a cause of action for assault and

battery. (DE 6 at 6). Plaintiffs contend that, even though Brumback may not have “intended”

to bring about the consequences, and there was no “[s]kin to skin contact[,]” a battery still

occurred. (DE 7 at 8-9). They mention nothing about an assault.



                                                10
Case: 6:19-cv-00254-KKC Doc #: 16 Filed: 10/26/20 Page: 11 of 11 - Page ID#: 78




       “Assault is a tort which merely requires the threat of unwanted touching of the
       victim, while battery requires an actual unwanted touching.” Banks v. Fritsch,
       39 S.W.3d 474, 480 (Ky. App. 2001). These are two distinct and independent
       legal claims. Ali v. City of Louisville, 3:05-CV-427-R, 2006 WL 2663018 at *3
       n. 7 (W.D. Ky. Sept. 15, 2006). As a result, an action for battery can lie without
       assault (if, for example, there was no threat perceived by the victim) and an
       action for assault can lie without battery (if, for example, there was a threat of
       physical contact which ultimately did not occur).

Dahl v. Kilgore, No. 3:18-CV-501-CRS, 2018 WL 6574785, at * 5 (W.D. Ky. Dec. 13, 2018)

(emphasis added).

       In the Complaint, the allegation as to Jamie in the entirety is that “Brumback …

[k]nocked Jamie Wilson’s phone to the ground.” (DE 1, ¶ 46(c)). The facts, as alleged in the

Complaint and Plaintiffs’ response, simply do not describe any unwanted physical or

offensive contact to Jamie’s person; nor is there any allegation that Jamie felt threatened in

any way. Therefore, Brumback’s motion to dismiss as this assault and battery claims will be

granted.

       IV.      Conclusion
       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

follows:

       1. Defendant Brumback’s motion to dismiss (DE 6) is GRANTED in part and

             DENIED in part.

       2. Plaintiffs Hubbard and Wilson’s false arrest and abuse of process claims are

             DISMISSED. Jaime’s claim of assault and battery for the cell phone is

             DISMISSED.

       3. Plaintiffs’ excessive force claim and all other, un-challenged claims in the

             Complaint remain.

       Dated October 26, 2020




                                              11
